Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000203
                                                         06-MAY-2015
                                                         09:57 AM




                          SCWC-13-0000203

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                 vs.

      EVANS NATHAN GUYTON, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0000203; CASE NO.2DCW-12-0000362)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Evans Nathan Guyton’s
Application for Writ of Certiorari, filed on March 27, 2015, is
hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaiʻi, May 06, 2015.

James S. Tabe                     /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2